On Petition eor a Rehearing.
Franklin, C.
Upon the petition of appellants, we have re-examined the record in relation-to our statement in the original opinion in regard to the assignment of errors, and find that the statement does counsel inj ustice. The assignment contains the general specification that the superior court in general term erred in reversing the judgment at special term. The record properly presents the question; and in our original opinion, notwithstanding our overlooking the proper specification in the assignment of errors, we examined and decided the question presented and discussed by appellant’s ■counsel, which is, that real estate bought and paid for by a judgment debtor with his own means, and fraudulently, without any consideration, caused to be conveyed to his wife to defraud his creditors, can be sold on execution, without resorting first to a suit in equity to have it declared subject to the payment of the judgment. We have examined the authorities referred to by appellant in his brief for a rehearing, and are ■content with our original conclusion.
If it were otherwise, the judgment below must be affirmed .any way. The case comes from the superior court; .the judgment of the special term was reversed by the court in general term. The opinion of reversal is not made a part of the record ; nor is there any statement in the record as to what errors were found in the proceedings of the court in special *418term, or what directions were given in remanding the cause to-the special term. We can not tell from the record upon what grounds the judgment of the special term was reversed. The questions are not properly presented by the record to this court. Gutperle v. Koehler, ante p. 237.
Per Curiam. — The petition for.-a rehearing is overruled.